Vetro v Middle Country Cent. School Dist. (2017 NY Slip Op 01911)





Vetro v Middle Country Cent. School Dist.


2017 NY Slip Op 01911


Decided on March 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2014-11546
 (Index No. 36022/09)

[*1]Frank J. Vetro, appellant, 
vMiddle Country Central School District, et al., respondents.


Frank J. Vetro, Miller Place, NY, appellant pro se.
Miranda Sambursky Slone Sklarin Verveniotis, LLP, Mineola, NY (Michael A. Miranda, Michael T. Cataldo, and Michael A. Feinstein of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for negligence, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Baisley, Jr., J.), dated October 8, 2014, which granted the defendants' motion for summary judgment dismissing the complaint.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly granted the defendants' motion for summary judgment dismissing the complaint. The defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that the plaintiff's claims were time-barred (see CPLR 214[3]; 215[3]; Education Law § 3813[2]; General Municipal Law § 50-i[1]; Yang v Oceanside Union Free School Dist., 90 AD3d 649, 649; cf. Drakeford v Brooklyn Dist. Attorney, 266 AD2d 134, 134). In opposition, the plaintiff failed to demonstrate the existence of a triable issue of fact as to whether the relevant statutes of limitation were tolled or were otherwise inapplicable (see Yang v Oceanside Union Free School Dist., 90 AD3d at 650).
Further, the causes of action alleging conspiracy and harassment asserted against the defendant Michelle Konik-Brosdal were properly dismissed because New York does not recognize a cause of action to recover damages for harassment (see Adeniran v State of New York, 106 AD3d 844, 845), or an independent cause of action for conspiracy to commit a tort (see Oseff v Scotti, 130 AD3d 797, 799).
In light of our determination, we need not address the parties' remaining contentions.
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court